 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JOSHUA HERRERA,                                          Case No. 2:17-cv-00030-TLN-AC
12
                                             Petitioner, [PROPOSED] ORDER GRANTING
13                                                       APPLICATION FOR FIRST
                    v.                                   ENLARGEMENT OF TIME WITHIN
14                                                       WHICH TO FILE AN ANSWER TO
                                                         PETITION FOR WRIT OF HABEAS
15   MUNIZ,                                              CORPUS
16                                         Respondent.
17

18         IT IS HEREBY ORDERED that the application for first enlargement of time within which

19   to file an answer to the petition for writ of habeas corpus (ECF No. 40) be granted, enlarging by

20   thirty additional days the time for Respondent to file a responsive pleading and allowing

21   Respondent to and including December 5, 2018, to file such pleading.

22   DATED: November 2, 2018
23

24

25

26

27

28
                                                          1
     [Proposed] Order Granting First Application for Extension of Time to File Answer (Case #2:17-cv-00030-TLN-AC)
